Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02




       XX-XXXXXXX
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
                            Case 1-19-40707-ess                                    Doc 1              Filed 02/05/19                        Entered 02/05/19 15:47:02

B2030 (Form 2030) (12/15)
                                                                           United States Bankruptcy Court
                                                                                     Eastern District of New York
  In re        87 Castle Hill Court, LLC                                                                                                                 Case No.
                                                                                                               Debtor(s)                                 Chapter    11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
               F or legal services, I have agreed to accept ______________________________________________________________________________________   $              10,000.00
               Prior to the filing of this statement I have received--------------------------------------------------------------------­            $              10,000.00
               Balance Due                                                                                                                           $         per court order

2.     The source of the compensation paid to me was:

               ■     Debtor               D       Other (specify):

3.     The source of compensation to be paid to me is:
               D Debtor                   ■       Other (specify):                to be approved by Order of the Court

4.        ■   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law finn.

          D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law finn. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.        In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in detennining whether to file a petition in bankruptcy;
       b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.     Representation of the debtor at the meeting of creditors and confinnation hearing, and any adjourned hearings thereof;
       d.     [Other provisions as needed]




6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:



                                                                                                 CERTIFICATION
       I certify that the foregoing is a complete statement of any agre  angement for payment to me for representation of the debtor(s) in
                                                                       �
 this bankruptcy proceeding.

     February 4, 2019
     Date                                                                                                     Lawrence F. Morrison
                                                                                                              Signature ofAttorney
                                                                                                              Morrison Tenenbaum, PLLC
                                                                                                              87 Walker Street, Second Floor
                                                                                                              New York, NY 10013
                                                                                                              212-620-0938 Fax: 646-390-5095
                                                                                                              info@m-t-law.com
                                                                                                              Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                               Best Case Bankruptcy
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02




               30 Thompson AW Hlds LLC
               c/o Rheem Bell & Mermelst
               302 Fifth Avenue, 8th Fl
               New York, NY 10001


               9 Mineta AW Hldgs LLC
               c/o Rheem Bell & Mermelst
               302 5th Avenue, 8th Fl
               New York, NY 10001


               Allan B. Mendelsohn
               38 New Street
               Huntington, NY 11743


               Gary F. Herbst
               LaMonica Herbst & Manisca
               3305 Jerusalem Avenue
               Suite 201
               Wantagh, NY 11793


               Michael J. Bonneville
               Kriss & Feuerstein LLP
               360 Lexington Avenue
               Suite 1200
               New York, NY 10017


               Suffolk County Comptrolle
               Dept. of Finance & Taxati
               330 Center Drive
               Riverhead, NY 11901


               Town of Southampton
               Receiver of Taxes
               116 Hampton Rd.
               Southampton, NY 11968


               Westridge Lending Fund
               c/ o Rodeo Capital, Inc.
               11755 Wilshire Blvd. #125
               Los Angeles, CA 90025
Case 1-19-40707-ess   Doc 1   Filed 02/05/19      Entered 02/05/19 15:47:02




                       /s/ Lawrence F. Morrison
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02




        4
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
Case 1-19-40707-ess   Doc 1   Filed 02/05/19   Entered 02/05/19 15:47:02
